Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20       PageID.825    Page 1 of 26




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ALLEN POHUTSKI,

            Plaintiff,                              Civil No. 4:18-cv-13648
v.                                                  Hon. Matthew F. Leitman

DEVON FACILITY
MANAGEMENT, LLC,

          Defendant.
__________________________________________________________________/

            OPINION AND ORDER DENYING DEFENDANT’S
           MOTION FOR SUMMARY JUDGMENT (ECF No. 13)

      Plaintiff Allen Pohutski alleges that his employer, Defendant Devon Facility

Management, LLC (“Devon”), violated the Family and Medical Leave Act (the

“FMLA”), 29 U.S.C. § 2611 et seq., by denying him medical leave and terminating

him for taking medical leave. (See Compl., ECF No. 1.) He brings interference and

retaliation claims under the FMLA. (See id. ¶¶ 42–61, PageID.7–11.) Devon has

moved for summary judgment on Pohutski’s claims. (See Mot. for Summ. J., ECF

No. 13.) For the reasons explained below, Devon’s Motion for Summary Judgment

(ECF No. 13) is DENIED.

                                         I

      The basis of this dispute is straightforward. Pohutski says that he injured his

knee, that he requested FMLA-protected leave from November 13, 2015, through



                                         1
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20       PageID.826    Page 2 of 26




November 24, 2015, that Devon denied his request, that he nonetheless took the

leave because it was essential for his recovery, and that Devon wrongfully

terminated him on November 25, 2015, the day after he returned from leave. Devon

counters that Pohutski asked for leave to go on a hunting trip, not for FMLA-

protected medical leave, and that it fired him because he failed to appear at work

after his request to go on his hunting trip was denied.

                                          II

      Pohutski filed this action on November 21, 2018. (See Compl., ECF No. 1.)

Pohutski brings two FMLA claims against Devon. 1 First, Pohutski alleges that

Devon willfully interfered with his right to FMLA leave in violation of 29 U.S.C.

§ 2615(a)(1). (See id. ¶ 42–55, PageID.7–10.) Second, Pohutski alleges that Devon

willfully retaliated against him by terminating him after he took medical leave. (See

id. ¶¶ 56–61, PageID.10–11.) Devon moved for summary judgment on February

24, 2020. (See Mot. for Summ. J., ECF No. 13.) The Court held a hearing on

Devon’s motion on June 16, 2020.




1
  Pohutski also brought claims for discrimination and retaliation in violation of the
Michigan Persons With Disabilities Civil Rights Act. (See Compl. ¶¶ 62–74, ECF
No. 1, PageID.11–14.) Pohutski stipulated to a dismissal of these claims on March
1, 2019. (See Stip. Order Dismissing Counts III & Counts IV, ECF No. 9.)

                                          2
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20         PageID.827    Page 3 of 26




                                          III

      A movant is entitled to summary judgment when it “shows that there is no

genuine dispute as to any material fact.” SEC v. Sierra Brokerage Servs., Inc., 712

F.3d 321, 326–27 (6th Cir. 2013) (citing Fed. R. Civ. P. 56(a)). When reviewing

the record, “the court must view the evidence in the light most favorable to the non-

moving party and draw all reasonable inferences in its favor.” Id. (quoting Tysinger

v. Police Dep’t of City of Zanesville, 463 F.3d 569, 572 (6th Cir. 2006)). “The mere

existence of a scintilla of evidence in support of the [non-moving party’s] position

will be insufficient; there must be evidence on which the jury could reasonably find

for [that party].” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

Summary judgment is not appropriate when “the evidence presents a sufficient

disagreement to require submission to a jury.” Id. at 251–52. Indeed, “[c]redibility

determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a judge.” Id. at 255.

                                          IV

                                          A

      Both parties apply the McDonnell Douglas burden-shifting framework to

Pohutski’s FMLA claims.2 (See Mot. for Summ. J., ECF No. 13, PageID.98–110;


2
  See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). The McDonnell
Douglas approach is used when a plaintiff lacks direct evidence of discrimination
and instead relies only upon circumstantial evidence to support his claims. See

                                           3
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20        PageID.828      Page 4 of 26




Resp., ECF No. 15, PageID.366–378.) The Court will do the same.

      Under the McDonnell Douglas framework:

             [First,] the employee has the initial burden of establishing
             his prima facie case; [second] if he does so, the burden
             shifts to the employer to articulate a legitimate, non-
             discriminatory reason for its actions; [third], the employee
             has the burden of rebutting the employer’s proffered
             reasons by showing them to be pretextual.

Demyanovich v. Cadon Plating & Coatings, L.L.C., 747 F.3d 419, 427 (6th Cir.

2014) (applying McDonnell Douglas to an FMLA interference claim); Donald v.

Sybra, Inc., 667 F.3d 757, 762 (6th Cir. 2012) (applying McDonnell Douglas to an

FMLA retaliation claim).

      Devon argues that it is entitled to summary judgment because (1) Pohutski

cannot establish a prima facie case for either of his claims and (2) even if he could

establish a prima facie case, he could not show that the reason for his termination

was a pretext for unlawful discrimination in violation of the FMLA.

                                          B

      The Court starts with step one of the McDonnell Douglas framework: whether

Pohutski has established his prima facie case for both of his claims.




Ferrari v. Ford Motor Co., 826 F.3d 885, 891 (6th Cir. 2016).

                                          4
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20        PageID.829    Page 5 of 26




                                          1

      The Court begins by considering whether Pohutski has established a prima

facie case of FMLA interference.        The FMLA’s interference provision bars

employers from “interfer[ing] with, restrain[ing], or deny[ing] the exercise of or the

attempt to exercise, any right provided under” the FMLA. 29 U.S.C. § 2615(a)(1).

To establish a prima facie case of FMLA interference, a plaintiff must show that:

             (1) []he was an eligible employee; (2) the defendant was
             an employer as defined under the FMLA; (3) the employee
             was entitled to leave under the FMLA; (4) the employee
             gave the employer notice of [his] intention to take leave;
             and (5) the employer denied the employee FMLA benefits
             to which []he was entitled.

Donald, 667 F.3d at 761 (quoting Killian v. Yorozu Auto. Tenn., Inc., 454 F.3d 549,

556 (6th Cir. 2006)). Devon contends that Pohutski is unable to prove elements 3,

4, and 5 of his prima facie case. (See Mot. for Summ. J., ECF No. 13, PageID.98.)

The Court disagrees.

                                          a

      Devon argues that Pohutski has not presented sufficient evidence that he was

entitled to leave under the FMLA in November 2015. See Vonderhaar v. Waymire,

797 F. App’x 981, 989 (6th Cir. 2020) (“The FMLA entitles an employee to twelve

weeks of unpaid leave because of, among other events, a serious health condition.”)

Devon contends that Pohutski’s “purported need for ‘rest and relaxation’ and

‘upcoming surgery’ were a ruse to take time off for his long pre-planned deer hunting

                                          5
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20         PageID.830    Page 6 of 26




vacation with his buddies.” (Mot. for Summ. J., ECF No. 13, PageID.99.) Devon

insists that “[t]he FMLA is available for medical necessity not recreational outings,”

so Pohutski’s “admitted purpose” – rest and relaxation while on the trip – “falls well

outside the FMLA.” (Id.) And Devon points to evidence that Pohutski did go on

the hunting trip. (See id., PageID.96; citing Pohutski Dep. Vol. II at 187–189, 238–

246, ECF No. 15-11, PageID.612–614, 663–671.)               Devon also argues that

Pohutski’s “need for time off was not substantiated by his health care provider.” (Id.,

PageID.99.)

      However, Pohutski has presented sufficient evidence to support a finding that

he had a medical necessity entitling him to FMLA leave in November 2015. This

evidence includes Pohutski’s testimony about the severity of his knee injury and

medical documentation regarding his knee injury. For example, Pohutski testified

about the disabling pain caused by his knee injury during the time period before he

took off work: “My knee was constantly swelling and I had blood and fluid on my

knee. It was very immobile. It was – I walked with much trepidation. . . . I was

almost in tears a couple of days.” (Pohutski Dep. Vol. II at 281:7–15, ECF No. 15-

11, PageID.706.)      Pohutski also testified that he attended physical therapy

approximately three times a week in September and October to treat his knee. (See

Pohutski Dep. Vol. I at 132:16–133:4, ECF No. 15-11, PageID.556–557.)




                                          6
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20        PageID.831    Page 7 of 26




      Pohutski’s medical records further support his claim that his knee injury

amounted to a serious medical condition for which he needed time off. The records

reveal that Pohutski’s knee required needle aspirations and cortisone injections in

September 2015. (See Pohutski Medical Records, ECF No. 15-2, PageID.400, 403.)

Pohutski has also presented a note from Dr. Robert B. Kohen, Pohutski’s orthopedic

surgeon, indicating that Pohutski was disabled by his knee injury in November 2015.

(See 11/12/15 Dr. Kohen Note, ECF No. 15-5, PageID.411.) The note is dated

November 12, 2015 – one day before Pohutski took off work. (See id.) The note

says that Pohutski “is presently disabled” by his left knee condition and would be

disabled approximately “until 11/24/2015 – pending further evaluation.” (Id.)

And Pohutski continued to receive needle aspirations and cortisone injections for his

knee shortly after he was terminated by Devon. (See Pohutski Medical Records, ECF

No. 15-2, PageID.391–392.)

      Pohutski has also offered an explanation of his trip that is consistent with his

account of his knee injury. Pohutski says that although he went on a trip “up north”

with his friends while he was off work, his knee injury prevented him from hunting

with his friends. (Pohutski Dep. Vol. II at 187:5–190:5, ECF No. 15-11,

PageID.612–615.) Pohutski says that instead of hunting, he mostly “stayed in the

car” because he “couldn’t walk.” (Id. at 188:4–22, PageID.613.) Pohutski further

testified that “[i]t was raining horribly [during the trip]. I stayed in the cabin. I



                                          7
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20          PageID.832     Page 8 of 26




watched TV. I laid on this wonderful La-Z-Boy chair they had there with my leg

elevated.” (Id. at 244:13–15, PageID.669.) And Pohutski insists that his “rifle

stayed in the car.     I never took it out for the entire trip.” (Id. at 189:9–10,

PageID.614.) If a jury credited this evidence from Pohutski, it could reasonably

conclude that his trip was not inconsistent with his claimed serious knee injury.

      This evidence, when taken together and viewed in the light most favorable to

Pohutski, is sufficient to establish that his knee injury rose to the level of a “serious

health condition” and that FMLA leave was a medical necessity for Pohutski.

Accordingly, Pohutski has established the third element of his prima facie case of

FMLA interference – that he was entitled to FMLA leave for his knee injury.

                                           b

      Next, Devon argues that Pohutski “never gave [Devon] notice of his intent to

take leave for an FMLA-qualifying reason.” (Mot. for Summ. J., ECF No. 13,

PageID.100.)    Devon cites to evidence in the record suggesting that Pohutski

initially asked for unpaid time off work to go deer hunting and that he only requested

medical leave after his initial request was denied. (See id.) For example, Jon

Starkweather, Devon’s Program Manager, testified that Pohutski threatened to get a

note from his doctor if his request for unpaid leave to go on a hunting trip was denied:

             [H]e approached me, really as a friend the first time, Mr.
             Pohutski, and said: Hey, Jamie Bostater denied my leave.
             I want to go hunting.



                                           8
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20        PageID.833      Page 9 of 26




             I said: Jamie is the site leader. You work for him. You
             need to be here. That’s the decision. You’re out of time.

             And the second time [Pohutski approached Starkweather]
             it was: I’m still going to go no matter what, and if you
             won’t give it to me, then I’ll get a reason from my doctor.

             And I said: Why aren’t you out on FMLA?

             [Pohutski answered:] I don’t want to be unpaid.3

             End of conversation.

(Starkweather Dep. at 26:7–17, ECF No. 15-13, PageID.755.)                  And during

Pohutski’s deposition, he could not recall whether he had mentioned medical leave

to Starkweather before his initial request for unpaid leave was denied. (See Pohutski

Dep. Vol. I at 171:23–172:7, ECF No. 15-11, PageID.595–596.)

      But even if Pohutski first requested time off for non-medical leave, he has

presented sufficient evidence that he later asked for medical leave and that he made

the extent of his knee injury known to Devon. In particular, Pohutski testified that

he informed Starkweather and Jamie Bostater, his direct supervisor, that he was

incapacitated by his knee injury:

             I told them [Starkweather and Bostater] that I could barely
             walk; that my knee was becoming very immobile; that as
             the fluid fills up, it causes a lot of pain and it makes the

3
  After this colloquy, Starkweather was asked “Wouldn’t he have been out unpaid
even if the vacation [Pohutski’s initial request for unpaid leave] had been granted?”
Starkweather responded, “Yes, which made it confusing why he wouldn’t go after
FMLA. I don’t disagree.” (Starkweather Dep. at 26:19–23, ECF No. 15-13,
PageID.755.)

                                          9
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20           PageID.834        Page 10 of 26




             knee highly immobile. It’s like filling your knee with
             oil. . . . I told that to John, I told that to Jamie . . . . They
             all knew I could barely walk.

 (Pohutski Dep. Vol. II at 282:13–20, ECF No. 15-11, PageID.707.) And Pohutski

 said that he specifically asked Starkweather for medical leave to care for his knee

 injury:

             [Starkweather] asked me why I wanted the five days off.
             I said I wanted to get off my feet for a week. I had been
             disabled since May – since July. I’m not getting any
             better. My friends rented a cabin and they wanted me to
             join them and it looked like a good opportunity to get off
             my feet for a week. I had a doctor’s care and finished so
             many weeks of physical therapy and the knee is swelling
             up and it looks like it’s going to have to be drained again.
             I said, “I mean, I need to get off my feet.” He said, “I
             can’t let you go. I need you here.” And we bantered
             back and forth. And he said, “Are you going to take this
             leave anyway?” I said, “Are you going to fire me if I do?”
             And he said, “No, but I might have to write you up.” I
             said, “John, I’m asking you now for medical leave. How
             can you write me up for taking medical leave?” And he
             didn’t answer and he just said – he unequivocally said he
             would not fire me.

 (Pohutski Dep. Vol. I at 166:14–167:6, ECF No. 15-11, PageID.590–591.) In

 addition, Pohutski has submitted an email – dated November 13, 2015, the same day

 Pohutski took off work – that Pohutski sent to Bostater. (See 11/13/15 Pohutski

 Email, ECF No. 15-6, PageID.413.) The email informs Bostater that Pohutski

 needed to take medical leave until November 24, 2015, to recover from his knee

 injury:



                                            10
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20       PageID.835      Page 11 of 26




             I have an 8:00 appointment this morning with my
             orthopedic surgeon [Dr. Kohen] to have my knee drained
             again, after which he’s going to place me on leave until at
             least Tuesday, November 24th, when I have a follow up
             appointment to see if I’ll be OK to return to work. I
             should still be available by phone if you need to get in
             touch with me. If I don’t see you before I have to leave
             this morning have a good week and I should see you on
             the 24th.

 (Id.) Bostater forwarded this email to Starkweather and spoke on the phone with

 Starkweather about the email. (See Bostater Dep. at 22:1–12, ECF No. 15-12,

 PageID.727.)

       Viewing the evidence in the light most favorable to Pohutski, a reasonable

 jury could find that Pohutski has established the fourth element of his prima facie

 case of FMLA interference – that he gave Devon notice of his intent to take leave

 for an FMLA-qualifying reason.

                                          c

       Finally, Devon argues that Pohutski has not presented sufficient evidence that

 Devon denied him an FMLA benefit – medical leave – to which he was entitled. See

 Tennial v. United Parcel Serv., Inc., 840 F.3d 292, 308 (6th Cir. 2016) (“A benefit

 is denied if an ‘employer interferes with the FMLA-created right to medical leave or

 to reinstatement following the leave.’” (quoting Arban v. W. Pub. Corp., 345 F.3d

 390, 401 (6th Cir. 2003))).     Devon contends that it “did not interfere with”

 Pohutski’s right to medical leave or reinstatement following the leave because



                                         11
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20       PageID.836    Page 12 of 26




 Pohutski “was not entitled to leave for an FMLA-qualifying reason.” (Mot. for

 Summ. J., ECF No. 13, PageID.100–101.)

       However, as described above, a reasonable jury could find that Pohutski had

 a serious health condition that entitled him to medical leave. And a jury could find

 that he was denied that FMLA-protected benefit when he was terminated on

 November 25, 2015, after he returned to work from his medical leave. (See Pohutski

 Dep. Vol. I at 24:14–16, ECF No. 15-11, PageID.448; see also Mitchell v. Cnty. of

 Wayne, 337 F. App’x 526, 532 (6th Cir. 2009) (citing Edgar v. JAC Prods., Inc., 443

 F.3d 501, 507 (6th Cir. 2006)) (“If an employer denies an employee the right to

 return to work from FMLA leave, such an act constitutes interference, regardless of

 whether the employer intended to interfere with the employee’s FMLA rights.”).)

       Accordingly, Pohutski has established the fifth element of his prima facie case

 of FMLA interference – that Devon denied Pohutski FMLA benefits to which he

 was entitled. And, in sum, Pohutski has presented sufficient evidence to support a

 prima facie case of FMLA interference.

                                          2

       The Court next addresses whether Pohutski has established a prima facie case

 of FMLA retaliation. The FMLA bars employers from “discharg[ing] or in any

 other manner discriminat[ing] against any individual for opposing any practice made




                                          12
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20       PageID.837    Page 13 of 26




 unlawful by” the FMLA. 29 U.S.C. § 2615(a)(2). To establish a prima facie case

 of FMLA retaliation, a plaintiff must show that:

             (1) []he was engaged in an activity protected by the
             FMLA; (2) the employer knew that []he was exercising
             [his] rights under the FMLA; (3) after learning of the
             employee’s exercise of FMLA rights, the employer took
             an employment action adverse to [him]; and (4) there was
             a causal connection between the protected FMLA activity
             and the adverse employment action.

 Donald, 667 F.3d at 761 (quoting Killian, 464 F.3d at 556). Devon argues that

 Pohutski cannot establish any element of his FMLA retaliation claim. (See Mot. for

 Summ. J., ECF No. 13, PageID.101–103.) The Court disagrees.

       First, Pohutski has presented sufficient evidence for a reasonable jury to find

 that he engaged in an activity protected by the FMLA. As described above, he has

 presented evidence that he needed medical leave for his knee injury and that he

 requested FMLA-protected leave.

       Second, as further described above, Pohutski has presented sufficient

 evidence for a reasonable jury to find that Devon knew that Pohutski was exercising

 his right to medical leave under the FMLA.         Devon counters that Pohutski’s

 supervisors, Starkweather and Bostater, thought that Pohutski was requesting unpaid

 time off for a hunting trip, not for medical leave. (See id., PageID.102.) And Devon

 cites to testimony from Starkweather and Bostater that Pohutski told them he would

 get a doctor’s note if he had to so that he could go on the trip. (See id.; see also



                                         13
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20          PageID.838    Page 14 of 26




 Starkweather Dep. at 45:5–7, ECF No. 15-13, PageID.759 (“[Pohutski] says: I’m

 going to go one way or the other. If I have to, I’ll just go get a note for my knee.”).)

 But Pohutski testified that he told both supervisors about his knee injury and that he

 requested medical leave from Starkweather. (See Pohutski Dep. Vol. I at 166:14–

 167:6, ECF No. 15-11, PageID.590–591; Pohutski Dep. Vol. II at 282:13–20, ECF

 No. 15-11, PageID.707.) Pohutski has further presented an email that he sent to

 Bostater informing Bostater that he was taking time off work due to his knee injury.

 (See 11/13/15 Pohutski Email, ECF No. 15-6, PageID.413.) That evidence, viewed

 in Pohutski’s favor, could support a finding that Devon knew that Pohutski was

 attempting to exercise his right to medical leave under the FMLA.

       Third, Pohutski has presented sufficient evidence that Devon took an adverse

 employment action against him – firing him the day after he returned from leave –

 after Devon learned that Pohutski exercised his FMLA rights.

       Finally, Pohutski has presented sufficient evidence that there was a causal

 connection between his protected FMLA activity and the adverse employment

 action.   The temporal proximity between Pohutski’s leave and his termination

 supports an inference of causation at the prima facie stage. See Seeger v. Cincinnati

 Bell Tel. Co., LLC, 681 F.3d 274, 284 (6th Cir. 2012) (“Seeger has shown causality

 by a preponderance of the evidence through close temporal proximity that is

 suggestive of retaliation.”); see also Mickey v. Zeidler Tool & Die Co., 516 F.3d 516,



                                           14
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20         PageID.839      Page 15 of 26




 525 (6th Cir. 2008) (“Where an adverse employment action occurs very close in time

 after an employer learns of a protected activity, such temporal proximity between

 the events is significant enough to constitute evidence of a causal connection for the

 purposes of satisfying a prima facie case of retaliation.”). Here, Pohutski was

 terminated the day after he returned from medical leave. At the prima facie case

 stage, that is sufficient temporal proximity to establish a causal link between

 Pohutski’s FMLA-protected leave and his termination. See Seeger, 681 F.3d at 283–

 84 (ruling that termination less than two months after employee notified employer

 of his medical leave was sufficient to establish causation at prima facie stage).

       Accordingly, Pohutski has satisfied all of the elements of a prima facie case

 of FMLA retaliation.

                                           C

       The Court next turns to step two of the McDonnell Douglas framework:

 whether Devon has articulated a legitimate, non-discriminatory reason for its

 actions. According to Devon, Pohutski was terminated because:

              Plaintiff engaged in unacceptable and insubordinate
              conduct when he failed to abide by his supervisor’s
              (Bostater) instruction to be at work after his request for
              unpaid time off was denied. Rather than appear for work,
              Plaintiff brazen[ly] went deer hunting. It is undisputed
              that Plaintiff’s request for unpaid time off was denied, and
              that he was told he was needed at work. . . . It is also
              undisputed that Plaintiff did not appear for work because
              he opted to go on the deer hunting trip with his buddies.



                                          15
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20        PageID.840    Page 16 of 26




 (Mot. for Summ. J., ECF No. 13, PageID.106–107; quotation marks and citations

 omitted.)

       Pohutski argues that this reason for his termination does not satisfy Devon’s

 burden at step two of the McDonnell Douglas test because the reason is intertwined

 with, and not independent of, his (Pohutski’s) exercise of his rights under the FMLA.

 (See Resp., ECF No. 15, PageID.376–377; citing Wallace v. FedEx Corp., 764 F.3d

 571, 590 (6th Cir. 2014).) There is support for Pohutski’s contention that an

 employer’s reason for terminating an employee does not satisfy step two of

 McDonnell Douglas where that reason relates directly to the employee’s exercise of

 FMLA rights. See Wallace, 764 F.3d at 590 (“In this case, the purported legitimate

 reason is intimately intertwined with the FMLA leave, and therefore, we reject

 FedEx’s contention” that it had offered an independent and legitimate reason for

 terminating plaintiff); Archey v. AT&T Mobility Servs. LLC, No. CV 17-91, 2019

 WL 1434654, at *8 (E.D. Ky. Mar. 29, 2019) (“[T]o the extent [AT&T] claims it

 terminated [Archey] based, in part, on [her March 26th] absence[ ], which may have

 been FMLA-qualifying, that reason is ‘intimately intertwined’ with [Archey’s]

 potentially FMLA-qualifying leave. As such, Defendants have not demonstrated the

 requisite ‘independent, legitimate’ reason for Archey’s termination.” (citations and

 quotation marks omitted)); Wellman v. Sutphen Corp., No. 08-cv-557, 2010 WL

 1644018, at *11 (S.D. Ohio Apr. 23, 2010) (“[T]his court cannot say based on the



                                          16
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20          PageID.841    Page 17 of 26




 record before it and as a matter of law that Wellman’s alleged insubordination was

 unrelated to his exercise of FMLA rights and/or that Welllman’s dismissal would

 have occurred even absent Wellman’s exercise of FMLA rights.” (citation omitted)).

       For the purposes of the pending motion, however, the Court will assume

 without deciding that Devon’s reason for firing Pohutski satisfies step two of the

 McDonnell Douglas test, and the Court will address Pohutski’s attack on Devon’s

 proffered reason at step three of the test.      (Because the Court concludes that

 Pohutski has satisfied his burden of showing pretext, this assumption does not affect

 the resolution of the pending motion.)

                                            D

       Turning to step three of the McDonnell Douglas framework, the Court

 considers whether Pohutski has presented sufficient evidence that Devon’s reason

 for firing him was “pretextual.” Demyanovich, 747 F.3d at 431. An employee can

 show pretext “by offering evidence that (1) the employer’s stated reason had no basis

 in fact, (2) the stated reason did not actually motivate the employer, or (3) the stated

 reason was insufficient to warrant the adverse employment action.” Loyd v. Saint

 Joseph Mercy Oakland, 766 F.3d 580, 590 (6th Cir. 2014).

       Pohutski argues that he has shown that Devon’s proffered reason for

 terminating him – his alleged insubordination by not to appearing at work or

 providing a valid excuse – had no basis in fact. (See Resp., ECF No. 15, PageID.376–



                                           17
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20          PageID.842    Page 18 of 26




 377.) Rather, Pohutski says he did have a valid excuse: his request and need for

 FMLA leave. More specifically, Pohutski contends that several of the assumptions

 underlying Devon’s conclusion that he was insubordinate – that (a) he did not have

 a serious knee injury that made leave a medical necessity; (b) he did not request

 FMLA leave; (c) even if he did request medical leave, such a request was a “ruse”

 for a hunting trip; and (d) he went on the trip to hunt rather than to allow his knee to

 recover – were inaccurate. (See id.)

       The Court agrees that the evidence presented by Pohutski, when viewed in his

 favor and if credited by a jury, could support a finding that Devon was mistaken in

 the ways identified by Pohutski. As explained above, Pohutski has made a showing

 that leave was a medical necessity for his knee injury (and not a ruse for a hunting

 trip), that he provided sufficient notice to Devon that he was requesting FMLA leave,

 and that he used the trip to recover from his knee injury rather than to hunt.

 Accordingly, a reasonable jury could find that Devon was wrong when it concluded

 that (1) Pohutski was not entitled to FMLA leave and (2) therefore he was

 insubordinate when he did not appear at work.

       Devon counters that, even if it was mistaken about whether Pohutski was

 entitled to leave and/or was insubordinate, it is still entitled to summary judgment

 because it honestly believed that Pohutski had been insubordinate and thus was




                                           18
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20        PageID.843       Page 19 of 26




 subject to termination. (See Mot. for Summ. J., ECF No. 13, PageID.29–31.) Under

 the so-called “honest-belief rule”:

              “[w]hen an employer reasonably and honestly relies on
              particularized facts in making an employment decision, it
              is entitled to summary judgment on pretext even if its
              conclusion is later shown to be ‘mistaken, foolish, trivial,
              or baseless.’ ” Chen, 580 F.3d at 401 (quoting Clay v.
              United Parcel Serv., Inc., 501 F.3d 695, 713–15 (6th
              Cir.2007)).

              The employer’s claim of honest belief is necessarily tied
              to the nature of its investigation and disciplinary decision
              process. We have noted that the “key inquiry ... is ‘whether
              the employer made a reasonably informed and considered
              decision before taking’ the complained-of action.”
              Michael v. Caterpillar Fin. Servs. Corp., 496 F.3d 584,
              598–99 (6th Cir.2007) (quoting Smith v. Chrysler Corp.,
              155 F.3d 799, 807 (6th Cir.1998)). The employer certainly
              must point to particularized facts upon which it reasonably
              relied. But “we do not require that the decisional process
              used by the employer be optimal or that it left no stone
              unturned.” Smith, 155 F.3d at 807; see also Allen v.
              Highlands Hosp. Corp., 545 F.3d 387, 398 (6th Cir.2008).

              To defeat a summary judgment motion in such
              circumstances, the “plaintiff must produce sufficient
              evidence from which the jury could reasonably reject [the
              defendants’] explanation and infer that the defendants ...
              did not honestly believe in the proffered
              nondiscriminatory reason for its adverse employment
              action.” Braithwaite v. Timken Co., 258 F.3d 488, 493–94
              (6th Cir.2001) (internal citations, quotation marks, and
              brackets omitted) (alteration in original). For example, the
              plaintiff may produce evidence that an error by the
              employer was “too obvious to be unintentional.” Smith,
              155 F.3d at 807 (citation omitted). However, “[a]n
              employee’s bare assertion that the employer’s proffered
              reason has no basis in fact is insufficient to call an

                                          19
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20         PageID.844      Page 20 of 26




              employer’s honest belief into question, and fails to create
              a genuine issue of material fact.” Seeger v. Cincinnati Bell
              Tel. Co., 681 F.3d 274, 285 (6th Cir.2012) (quoting
              Joostberns v. United Parcel Servs., Inc., 166 Fed.Appx.
              783, 791 (6th Cir.2006)).

 Tingle v. Arbors at Hilliard, 692 F.3d 523, 531 (6th Cir. 2012).4 Devon argues that

 it made “a reasonably informed and considered decision before taking the adverse

 action” against Pohutski. (Mot. for Summ. J., ECF No. 13, PageID.108.) According

 to Devon:

              Here, the evidence establishes Plaintiff was terminated
              based on [Devon’s] honest belief he engaged in
              unacceptable conduct and was insubordinate – Bostater
              and Starkweather knew Plaintiff intended to go deer
              hunting; Plaintiff did not express a need for leave for any
              health condition until his request for unpaid leave was
              denied; Plaintiff made “brazen” admissions to
              Starkweather that he would go on the hunting trip one way
              or another and get a note from his doctor; and, [Devon]
              had knowledge of Plaintiff’s comments to others that he
              planned to take the week off “no matter what” despite
              being told he was expected to be at work.


 4
   There is a split of authority within the Sixth Circuit whether the honest-belief rule
 applies to an FMLA interference claim. See Bank v. Bosch Rexroth Corp., 610 F.
 App’x 519, 533 (6th Cir. 2015) (“[T]he honest belief rule is not applicable to claims
 where the employer’s frame of mind is not at issue, FMLA interference claims for
 example.”); Tillman v. Ohio Bell Tel. Co., 545 F. App’x 340, 351–52 (6th Cir. 2013)
 (“An employer who honestly, but mistakenly believes that the employee abused his
 FMLA leave can still be said to have interfered with, restrained, and/or denied the
 exercise of those rights.”). But see Allen v. Wal-Mart Stores, Inc., 602 F. App’x 617,
 621 (6th Cir. 2015) (applying the honest-belief rule to plaintiff’s FMLA interference
 claim). Here, the Court assumes – but does not decide – that the honest-belief rule
 applies to Pohutski’s interference claim because making that assumption does not
 affect the outcome of the Court’s decision.

                                           20
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20      PageID.845    Page 21 of 26




 (Id., PageID.107–108.)

       Pohutski counters that Devon may not invoke the honest-belief rule because

 it did not conduct a sufficient investigation before it terminated his employment.

 (See Resp., ECF No. 15, PageID.377.) The Court agrees that Devon is not entitled

 to summary judgment under the honest-belief rule.         Pohutski has presented

 sufficient evidence calling into question Devon’s investigation.      In particular,

 Pohutski has shown that before Devon terminated his employment on November 25,

 2015, he had (1) informed Devon (via an email to Bostater) that Dr. Kohen was

 “going to place me on leave until at least Tuesday, November 24th” (11/13/15

 Pohutski Email, ECF No. 15-6, PageID.413), and (2) delivered to Bostater the note

 from Dr. Kohen – which Bostater forwarded to Starkweather – indicating that

 Pohutski was disabled from November 12, 2015, to November 24, 2015. 5 (See



 5
   Devon has presented some evidence that it decided to terminate Pohutski before
 he returned to work. Devon has submitted a Request for Separation form – dated
 on November 20, 2015, five days before Pohutski was terminated and while he was
 off work – indicating that the company decided to terminate Pohutski for
 “un[acc]eptable behavior and ins[u]bordi[nat]ion.” (Request for Separation, ECF
 No. 13-16, PageID.197.) But, as Devon acknowledges, the company did not
 “carry[] out the decision to terminate [Pohutski’s] employment” until November 25,
 2015, one day after Pohutski sent Dr. Kohen’s note to Bostater. (Mot. for Summ. J.,
 ECF No. 13, PageID.97; see Pohutski Dep. Vol. I at 251:18–252:2, ECF No. 15-11,
 PageID.676–677; Bostater Dep. at 37:16–38:2, ECF No. 15-12, PageID.730–731.)
 Thus, a jury could reasonably find that before Devon actually fired Pohutski, it
 should have recognized that its reason for firing him – its belief that he was not
 injured and was skipping work without a valid excuse – required further
 investigation.

                                         21
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20         PageID.846    Page 22 of 26




 Pohutski Dep. Vol. I at 251:18–252:2, ECF No. 15-11, PageID.676–677; Bostater

 Dep. at 37:16–38:2, ECF No. 15-12, PageID.730–731.) There is no evidence that

 anyone at Devon followed up with Pohutski or Dr. Kohen to see if, in fact, Dr. Kohen

 had made an independent determination that Pohutski was disabled.              Rather,

 Bostater assumed that Dr. Kohen’s note was “fraudulent” because “[i]t seemed a

 little too convenient to something that he really hadn’t stressed before.” (Bostater

 Dep. at 30:19–25, ECF No. 15-12, PageID.729.) A jury could fairly conclude that

 (1) Devon acted unreasonably in assuming that a note from a physician was

 fraudulent and (2) it was incumbent upon Devon to conduct at least some minimal

 inquiry into the validity of the note and the disability determination by Dr. Kohen

 that was reflected on the note. And if Devon had made that inquiry, it would have

 learned that Dr. Kohen had, in fact, declared Pohutski to be disabled before Pohutski

 took time off work. (See 11/12/15 Dr. Kohen Note, ECF No. 15-5, PageID.411.)

       Devon counters that it reasonably chose not to investigate Pohutski’s email

 further because Pohutski “made ‘brazen’ admissions to Starkweather that he would

 go on the hunting trip one way or another and get a note from his doctor.” (Mot. for

 Summ. J., ECF No. 13, PageID.108.) But a jury viewing the evidence in Pohutski’s

 favor could reasonably reject this explanation because it seems to assume – without

 sufficient factual support – that Pohutski could have obtained a disability certificate

 from Dr. Kohen even if he was not disabled. See Tingle, 692 F.3d at 530–31.



                                           22
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20         PageID.847   Page 23 of 26




 Simply put, a jury could reasonably conclude that Devon is not protected by the

 honest-belief rule because it terminated Pohutski’s employment without conducting

 a reasonable investigation into the disability determination from his physician that

 he provided before Devon fired him. A jury could further conclude that Devon did

 not conduct a reasonable investigation before firing Pohutski because it made no

 effort to determine what he actually did on his time off and whether his activities

 were in any way inconsistent with his claimed disability.

       For all of the reasons explained above, Pohutski has presented sufficient

 evidence under the McDonnell Douglas framework to go forward with his FMLA

 interference and retaliation claims, and Devon is not entitled to summary judgment

 on either claim.

                                          V

       Devon also argues that Pohutski was not entitled to FMLA protections

 because, even if he was entitled to medical leave, he fraudulently sought and took

 “leave for a recreational purpose under the guise of a medical issue.” (Mot. for

 Summ. J., ECF No. 13, PageID.103–106; citing Edgar, 443 F.3d at 508.) This is a

 serious argument and one that a jury may well accept at trial. But Pohutski’s

 evidence, when viewed in his favor, could support a finding that he sought and took

 leave for a legitimate medical purpose – to recover from his serious health condition

 – not for an improper purpose of going on a hunting trip.



                                          23
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20        PageID.848    Page 24 of 26




                                          VI

       Devon also argues that Pohutski’s FMLA claims are time barred. The FMLA

 typically has a two-year statute of limitations. See 29 U.S.C. § 2617(c)(1) (“Except

 as provided in paragraph (2), an action may be brought under this section not later

 than 2 years after the date of the last event constituting the alleged violation for

 which the action is brought.”). If the two-year statute of limitations applies here,

 Pohutski’s claims would be time barred because he did not file this action until

 nearly three years after he was terminated. But the FMLA’s statute of limitations

 is increased to three years when the employer’s violation of the Act is “willful.” Id.

 § 2617(c)(2) (“In the case of such action brought for a willful violation of section

 2615 of this title, such action may be brought within 3 years of the date of the last

 event constituting the alleged violation for which such action is brought.”). Devon

 argues that Pohutski cannot show that Devon’s alleged FMLA violations were

 “willful” and thus timely. (See Mot. for Summ. J., ECF No. 13, PageID.110–112.)

 The Court disagrees.

       Pohutski has presented sufficient evidence for a jury to find that Devon

 willfully interfered with his FMLA right to medical leave and willfully retaliated

 against him for exercising his right to leave. In particular, as described above,

 Pohutski has presented sufficient evidence indicating that Pohutski informed his

 supervisors that he needed medical leave for his knee injury and was thus entitled to



                                          24
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20         PageID.849    Page 25 of 26




 FMLA leave, that Pohutski requested medical leave, that Pohutski’s request was

 denied, that Pohutski provided a doctor’s note confirming his disability, and that

 Devon then terminated his employment for taking leave without conducting a

 sufficient investigation. This evidence, when viewed in the light most favorable to

 Pohutski, could support a finding that Devon’s alleged FMLA violations were

 willful. Thus, Pohutski’s claims are subject to a three-year statute of limitations.

 Because Pohutski brought this action less than three years after Devon’s alleged

 violations, his claims are not time-barred. Accordingly, Devon is not entitled to

 summary judgment based on its statute-of-limitations defense.

                                          VII

       The question before the Court in connection with Devon’s motion is not

 whether Pohutski has strong claims or whether he is likely to prevail at trial. If that

 were the question, the Court would grant Devon’s motion. Indeed, as the Court

 explained on the record at the hearing on Devon’s motion, Pohutski’s claims suffer

 from what appear to be serious weaknesses, and problems with Pohutski’s credibility

 appear rather clearly even on his “cold” deposition transcript.

       The question before the Court is whether the evidence, when viewed in the

 light most favorable to Pohutski, creates a genuine dispute of material fact with

 respect to the essential elements of Pohutski’s claims and with respect to Devon’s




                                           25
Case 4:18-cv-13648-MFL-DRG ECF No. 19 filed 08/24/20     PageID.850   Page 26 of 26




 defenses. For all of the reasons explained above, it does. Accordingly, Devon’s

 motion for summary judgment is DENIED.

       IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

 Dated: August 24, 2020


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on August 24, 2020, by electronic means and/or
 ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        26
